DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (FIGS. 1-2B & 4) in the reply filed on 16 May 2022 is acknowledged.  Claims 4, 7 & 14 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Examiner’s Comment on Election/Restriction
In the preliminary amendment filed 17 February 2020 made “to place the claims in standard U.S. format”, applicant amended claim 5 to depend from claim 4 rather than “one of the preceding claims”. Claims 6 & 7 already depended from claim 5, and the amendment further changed claims 8-13 to depend either directly or indirectly from claim 5. Thus, after the preliminary amendment, claims 5-13 depended from claim 4, either directly or indirectly. 
In the restriction response filed 16 May 2022, pursuant to the above election, applicant authorized the withdrawal of claims 4 & 17, in addition to the withdrawal of claim 7 (“[t]o the extent the Examiner believes these claims do not fall within the scope of Species A”). If the claims were to be examined as currently presented, claims 5, 6 & 8-13 would also be subject to such withdrawal, which does not appear to have been intended. 
To promote compact prosecution, claim 5 is being examined in this action as if depending from claim 3, rather than claim 4 (claims 3 & 4 appear to be parallel claims, with claim 3 encompassing species A & B, and claim 4 directed to species C). As a result, claims 5, 6 & 8-13 are not currently withdrawn, however, an appropriate amendment to claim 5 to correct dependency is required in response to this office action. 
Drawings
The instant application is a national stage entry of a PCT international application. While original drawings in a national stage application are ordinarily subject to the drawing requirements of the Patent Cooperation Treaty rather than standard US practice, the examiner does have the authority to require new drawings if the original drawings do not meet all of the requirements under the PCT. See MPEP § 1893.03(f). 
PCT Article 7 and 37 CFR 1.437(a) each state that drawings are required when they are necessary for the understanding of the invention. 
In the instant case, the drawings do not show (or otherwise do not clearly show) the features of claim 12 (“in the first position, two adjacent transmission elements overlap…”), claim 13 (“the transmission elements have two side sections which adjoin a middle section, wherein a thickness of the side sections…is lower than the thickness of the middle section by at least one third…”), claim 15 (“including at least one energy store which releases energy when the second position of the adjusting element is reached”) and claim 22 (“including handles which are arranged on the support element”). 
In corresponding U.S. practice, the drawings may be considered objected to under 37 CFR 1.83(a) (i.e. the drawings must show every feature of the invention specified in the claims).  The above features must be shown or canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5, 6, 8-13, 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, as currently presented, recites “wherein the adjusting element can be at least one of pivoted or rotated about an operating axis relative to the support element, and displaced parallel to the said operating axis which is arranged in a manner tilted at most by 10° in relation to the closure apparatus centre axis”. 
This renders the claim indefinite as it is unclear if the “at least one of” is intending to apply to a choice only between the “pivoted” or “rotated” (i.e. such that the adjusting element must necessarily also be displaceable parallel to the operating axis), or is intended to apply to a choice between “pivoted or rotated” and “displaced parallel to the operating axis”, causing the scope of the claim to take on an unreasonable degree of uncertainty.
By way of example, the adjusting elements of elected Species A, as understood, are able to pivot about the operating axis, but are not displaceable parallel to the operating axis, so it is unclear if this falls within the claimed scope or not. 

Claim 3 recites “wherein the operating apparatus comprises an eccentric element”. This renders the claim indefinite as it is unclear if this means that the at least one adjusting element is an eccentric element, or if the claim is requiring that the operating apparatus has an eccentric element in addition to the previously recited at least one adjusting element. 

Claim 5 recites “at least one transmission element which is shifted in a translatory manner, parallel to a transmission axis, from the first to the second position by the movement of the adjusting element”. This limitation renders the claim indefinite as it appears to be referring to a first and second positions of the at least one transmission element, which lack proper antecedent basis in the claim, and which may be confused with the previously established first and second positions of the at least one adjusting element (claim 1).  

Claim 10 recites “[t]he closure apparatus according to claim 5, further including at least three transmission elements”. As “at least one transmission element” is already established in claim 5, it is unclear if claim 10 is requiring 3 additional transmission elements (for a minimum of 4 transmission element), or if the “at least three” includes the “at least one” from claim 5 (for a minimum of 3 transmission elements”). 

Claim 10 further recites “in the sealing position of the closure element” (line 4), however, no “closure element” has been established. As best understood, this should read “in the sealing position of the closure apparatus” as consistent with claim 1. 

Claim 10 further recites that each pressing face, in the sealing position of the closure [apparatus], “differs from an imaginary circular-cylindrical lateral surface, the axis of symmetry of which coincides with the closure apparatus center axis, by at most one fifth of the radius of the circular-cylindrical lateral surface”. This limitation is indefinite as it is not clear how the “imaginary circular-cylindrical lateral surface” is to be defined (e.g., how the radius is to be defined), what surface it is “lateral” to, or otherwise how this claim is to be interpreted more generally. In short, the intended scope of this claim is unclear. 
As best understood in view of the specification (e.g. para. 25), the “imaginary circular-cylindrical lateral surface” defines an imaginary cylinder with an axis coinciding with the closure apparatus center axis, however, it is not clear wherein the outer diameter/radius is supposed to be defined. From context, this might be intending to establish that the shape/curvature of the pressing faces are such that they do not deviate more than 1/5 of the radius of the maximum outer diameter of the pressing faces (or otherwise more than 1/5 the radius of the inner pipe face), but this is not particularly clear.  
As set forth in MPEP § 2173.05(a)(I), the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.". Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.
In the instant case, the meaning of “imaginary circular-cylindrical lateral surface” is not apparent in view of the specification, drawings, and prior art, and its usage in the claim is seen as ambiguous, vague, opaque, or otherwise unclear in describing and defining the claimed invention. Appropriate correction and clarification are required. 

Claims 11, 12 & 13 each recite “in the direction of the closure apparatus centre axis”. It is unclear if this means a direction along the centre axis (i.e. in a longitudinal direction along the axis) or a direction toward the centre axis (e.g. when looking from the side toward the centre axis). 

Claim 11 further recites “the pressing faces…are arranged so as to run around the closure apparatus centre axis substantially over the entire circumference to make flush contact with the pipe inner face in the circumferential direction” which renders the claim indefinite for several reasons. 
First, the term “substantially” (i.e. “substantially over the entire circumference”) is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Next, the “the entire circumference”,  “the pipe inner face”, and “the circumferential direction” lack proper antecedent basis. Related, it is unclear which “circumference” is being measured to define “the entire circumference”. 
Finally, while the claim recites “the pressing faces are arranged…to make flush contact with the pipe inner face”, it is not clear if this limitation is intending to establish that the pressing face of the transmission element must serve as the sealing contact face or, as best understood, if this claim language was intended to encompass embodiments wherein an additional sealing element is located between the pressing face and the pipe inner face (e.g., such that the sealing contact face of the sealing element makes flush contact with the pipe inner face). 

Claim 13 recites “the thickness of the side sections…is lower than the thickness of the middle section by at least one third, in particular by one half, the thickness of the said middle section”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation of “by at least one third”, and the claim also recites “in particular by one half” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 18 recites “the transmission element” which lacks proper antecedent basis in the claim. While “at least one transmission element” is established in claim 5, claim 18 depends only from claims 1 & 16, which do not recite such an element. 

Claim 19 recites “the support element consists predominantly of a polypropylene/glass fiber composite”. 
The term “consists predominantly of” is a relative term which renders the claim indefinite. The term “consists predominantly of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, it is not clear if “consists predominantly of” was meant to be limiting in the sense of “consisting essentially of” as set forth in MPEP § 2111.03(III), or if this was intended merely to establish that the support element is made primarily from polypropylene/glass fiber composite, but may also include additional materials (e.g. metal components, rubber seals, etc.) in a non-limiting sense. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 16-18, 20 & 22 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thayer et al. (US 3,543,801; hereafter Thayer).
Regarding claim 1, Thayer discloses (figs. 1-4) a closure apparatus for closing a pipe (P), the closure apparatus comprising: 
a support element (2);
at least one sealing contact face (i.e. outer annular face of sealing element 30 which contacts the inner surface of pipe P; see figs. 3 & 4) and a closure apparatus centre axis (i.e. a longitudinal axis through the center of the apparatus; through 4b); 
at least one operating apparatus (incl. at least 14, 16, 18, 20) with at least one adjusting element (14) which can be moved from a first position (in fig. 2) to a second position (in fig. 4) relative to the support element (i.e. pivoting / rotating relative to the support element as shown), 
wherein the closure apparatus is in a sealing position in the second position of the adjusting element (see figs. 3 & 4; col. 2, lines 33-42).


Regarding claim 2, the apparatus of Thayer reads on the additional limitations wherein the adjusting element (14) can be at least one of pivoted or rotated about an operating axis relative to the support element, and displaced parallel to the said operating axis which is arranged in a manner tilted at most by 10° in relation to the closure apparatus centre axis.
In particular, the adjusting element is disclosed as being pivotable (or rotatable) about an operating axis (which, as shown, coincides with the closure apparatus centre axis; through center of 14 / 4b). As best understood, the claim requires at least one of rotation/pivoting and displacement, so the pivotable/rotatable adjusting element of Thayer is seen as meeting the claimed limitation. 
The operating axis described above is arranged in a manner tilted by less than 10° in relation to the closure apparatus centre axis (i.e. 0°, as it coincides with the closure apparatus centre axis). 

Regarding claim 16, the apparatus of Thayer reads on the additional limitation wherein the apparatus further includes at least one sealing element (30) which has the sealing contact face (as described in the grounds of rejection for claim 1 above; see figs. 3 & 4).

Regarding claim 17, the apparatus of Thayer reads on the additional limitation wherein the closure apparatus has precisely one sealing element (30) which is designed as an annular seal that encircles the closure apparatus centre axis and which has the at least one sealing contact face (see figs. 3 & 4).

Regarding claim 18, the apparatus of Thayer reads on the additional limitation wherein the sealing element (30) is arranged so as to bear at least partially against the transmission element (i.e. transmission elements 22, 24, 26) in the sealing position (see figs. 3 & 4).

Regarding claim 20, the apparatus of Thayer reads on the additional limitation wherein the apparatus further includes an optical indicator which indicates the position of the adjusting element.
In particular, the position of the handle (4) corresponds to the position of the adjusting element (14; see fig. 2 vs fig. 4). As such, the position of the handle (4) relative to the pry block (6) and/or the support plate (2) would serve as an optical indicator which indicates the position of the adjusting element. 

Regarding claim 22, the apparatus of Thayer reads on the additional limitation wherein the apparatus further includes handles which are arranged on the support element.
In particular, Thayer discloses a handle 4 comprising “a convenient handgrip portion 4a” (col. 2, lines 4-9; see figs. 1 & 3). While only a single handle is shown, Thayer further explains that “we may also utilize more than one handle” (col. 2, lines 52-53). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6 & 8-11 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Thayer as applied to claim 2 above, and further in view of Ellis (US 1,216,972).
Regarding claim 3, the apparatus of Thayer reads on the additional limitation wherein the operating apparatus (14, 16, 18, 20) comprises an eccentric element (i.e., the portions of adjusting element which are spaced from the operating axis; the cam portions) which can be pivoted about the operating axis (see figs. 2 vs. 4). 
Thayer does not explicitly show that the eccentric element has a sliding surface which is averted from the operating axis is at a varying distance from the operating axis, however, Thayer does suggest that “it may be desired to substitute in place of the links described one or more cams mounted for rotation and acting directly against the shoes. Other forms of cam elements may also be utilized…” (col. 2, lines 54-57). 
Ellis teaches (figs. 1-7) a closure apparatus (best shown in figs. 2, 4, & 5) comprising a support element (8), a closure apparatus centre axis (i.e. a longitudinal axis through the center of the apparatus; through the center of plate 9), at least one operating apparatus (incl. at least 10 &11; see fig. 6) with at least one adjusting element (e.g., cam plate 10) which can be moved from a first position (i.e. an open position; see fig. 2, though adjusting element 10 is covered by cover plate 15 in that view) to a second position (i.e. a closed position; fig. 5) relative to the support element, 
wherein the operating apparatus comprises an eccentric element (i.e. the eccentric / cam portions of cam plate 10) which can be pivoted about an operating axis and of which a sliding surface (i.e. any of four cam surfaces 10a; see fig. 6) which is averted from the operating axis is at a varying distance from the operating axis (as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer such that the operating apparatus comprises an eccentric element which can be pivoted about the operating axis and of which a sliding surface (i.e. a cam surface) which is averted from the operating axis is at a varying distance from the operating axis, in view of the teachings of Ellis, as the simple substitution of one known element (i.e. the triangular plate-and-linkage cam arrangement of Thayer) for another (the cam plate arrangement of Ellis, having such sliding cam surfaces averted from the operating axis) to obtain predictable results (e.g., obtaining a low-profile operating apparatus utilizing relatively flat plates with cam surfaces acting directly on the transmission elements rather than requiring linkages), especially considering that Thayer explicitly suggests that the original linkage configuration may be substituted for an arrangement including one or more cams mounted for rotation and acting directly against the shoes, or “other forms of cam elements”. 

Regarding claim 5, the apparatus of Thayer, as modified above, reads on the additional limitation wherein the closure apparatus further includes at least one transmission element (22, 24, 26) which is shifted in a translatory manner, parallel to a transmission axis (i.e. a radial axis from the center through the bolts 8, 10 & 11, along corresponding slots 26b. 22b & 24b, respectively), from the first to the second position by the movement of the adjusting element (see figs. 2 & 4; col. 2, lines 27-33: “..by means of these elongated slots the expander shoes 22, 24 and 26 may be moved radially inwardly and outwardly by means of the links…when the cam 14 is turned…”).
It is noted that Ellis also teaches that each transmission element (12) may be provided with a series of three parallel slots (12b) which receive respective guide pins (14) provided on the support element. As can be seen (e.g. in figs. 2 & 5 of Ellis), such an arrangement ensures that the transmission elements are only translated in a radial direction relative to the support element (i.e. without rotation), parallel to a radial transmission axis when moved by the adjusting element. 

Regarding claim 6, the apparatus of Thayer, as modified above, reads on the additional limitation wherein the transmission axis is arranged in a manner tilted by 80° to 100° relative to the closure apparatus centre axis.
In particular, the transmission axis of each transmission element of Thayer (and of each transmission element of Ellis) is tilted 90° relative to the closure apparatus centre axis (i.e. the transmission axes are orthogonal to the centre axis). 
Regarding claim 8, the apparatus of Thayer, as modified above to include the operating apparatus / cam plate arrangement of the form disclosed by Ellis, reads on the additional limitation wherein the transmission element is arranged in a manner bearing against the sliding surface, wherein the transmission element is shifted by the movement of the sliding surface. 
In particular, Ellis teaches that the sliding surfaces (10a) bear against a corresponding surface (12a) of the transmission elements (see figs. 5, 6, 7) to shift the transmission element by movement of the sliding surface (page 2, lines 9-18). As a result, when the apparatus of Thayer is modified in view of Ellis as above, the transmission elements would be arranged in a corresponding manner. 
As previously noted, Thayer also explicitly suggests that an arrangement may be used wherein one or more cams are mounted for rotation and act directly against the “shoes” (i.e. the transmission elements). 

Regarding claim 9, the apparatus of Thayer, as modified above, reads on the additional limitation wherein at least one guide arrangement which guides the movement of the transmission element parallel to the transmission axis is arranged between the support element and the transmission element.
In particular, for each transmission element 22, 24 & 25 of Thayer, a corresponding guide arrangement which guides the movement of the transmission element as claimed is arranged between the support element (2) and the respective transmission element, said guide arrangements comprising a bolt (8, 10 & 11) and a corresponding elongated slot (22b, 24b, 26b). See related discussion in grounds of rejection for claim 5 above. 
Of note, Ellis also discloses a similar guide arrangement comprising three parallel slots (12b) on each transmission element to receive corresponding pins (14) from the support element (see figs. 2 & 5 of Ellis),

Regarding claim 10, as best understood in view of the indefiniteness issues set forth previously, the apparatus of Thayer, as modified above, reads on the additional limitations wherein the apparatus includes at least three transmission elements (22, 24, 26) with, in each case, at least one pressing face (i.e. the outer circumferential face of each transmission element in contact with sealing element 30; see figs 3 & 4) which is averted from the closure apparatus centre axis and, in the sealing position of the closure element (i.e. fig. 4), differs from an imaginary circular-cylindrical lateral surface, the axis of symmetry of which coincides with the closure apparatus centre axis, by at most one fifth of the radius of the circular-cylindrical lateral surface.
As can be seen in fig. 4, the pressing face of each of the transmission elements appears to correspond to an “imaginary circular-cylindrical lateral surface the axis of symmetry of which coincides with the closure apparatus centre axis”, if such lateral surface were to be defined at the outer diameter of the pressing faces / the inner face of the sealing element. 
Alternatively, when in the sealing position, the pressing faces differ from the inner lateral surface of the pipe by only the thickness of the sealing element which, as can be seen in figs 3 & 4, reasonably appears to be less than one-fifth of the radius of the inner lateral surface of the pipe.  
While Thayer discloses three transmission elements, in the event that claim 10 is seen as requiring at least four transmission elements rather than at least three (i.e. in view of the indefiniteness issues above), it is noted that Ellis teaches an arrangement comprising four transmission elements (see figs. 2 & 3), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer to include four transmission elements rather than three, in view of the teachings of Ellis, as the simple substitution of one known arrangement (i.e. the three transmission element arrangement of Thayer) for another (the four transmission element arrangement of Ellis) to yield predictable results, especially considering that Thayer explicitly suggests that other “expansion shoe arrangements” may be employed (col. 2, lines 52-53). 

Regarding claim 11, the apparatus of Thayer, as modified above, reads on the additional limitation wherein, when viewed in the direction of the closure apparatus centre axis (i.e. in figs. 2 & 4), the pressing faces of the transmission elements are arranged so as to run around the closure apparatus centre axis substantially over the entire circumference to make flush contact with the pipe inner face in the circumferential direction (i.e. to make flush contact with the pipe inner face via the sealing element 30).
In particular, as can be seen in figs. 2 & 4, only a small gap is formed between adjacent transmission elements such that the pressing faces are arranged to run substantially over the entire circumference. As can also be seen, this results in a flush contact between the sealing element and the pipe inner face. 

Claims 11-13 (as understood) are rejected (or alternatively rejected) under 35 U.S.C. 103 as being unpatentable over Thayer in view of Ellis as applied to claim 10 above, and further in view of Swoboda (US 278,670).
Regarding claim 11, while the apparatus of Thayer, as modified in view of Ellis, is seen as reading on the limitations of claim 11, to promote compact prosecution in the event that such an arrangement is not seen as having pressing faces which “are arranged so as to run around the closure apparatus centre axis substantially over the entire circumference” (i.e. due to the slight gaps therebetween), the following additional teaching is provided. 
Swoboda teaches (figs. 1 & 2) a closure apparatus comprising a support element (A), an operating apparatus (incl. at least D & G), and a plurality of transmission elements (E), having pressing faces arranged so as to run around a closure apparatus centre axis substantially over the entire circumference so as to make flush contact with an inner face in the circumferential direction (see fig. 2). 
In particular, each transmission element (E) overlaps its adjacent transmission elements via a tongue (e) and groove (e’) arrangement so that the outer edges of the transmission elements may be moved radially outward until the pressing faces conform to the inner face of the surrounding vessel (page 1, lines 36-49). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer such that, when viewed in the direction of the closure apparatus centre axis, the pressing faces of the transmission elements are arranged so as to run around the closure apparatus centre axis substantially over the entire circumference to make flush contact with the pipe inner face in the circumferential direction, in view of the teachings of Swoboda, as the use of a known technique (i.e. providing circular arc transmission elements with overlapping side sections such that outer pressing faces of the transmission elements extend over substantially the entire circumference, as in Swoboda) to improve a similar device (i.e. the closure element of Thayer, having circular arc transmission elements) in the same way (e.g. providing mutual support between transmission elements to ensure alignment therebetween; ensuring consistent pressing force on the sealing element along the circumference, etc.), especially considering that Thayer explicitly suggests that other “expansion shoe arrangements” may be employed (col. 2, lines 52-53). 

Regarding claims 12 & 13, Swoboda further teaches the additional limitations wherein at least when the adjusting element is in a first position (i.e. an open / compacted position, as in fig. 1), two adjacent transmission elements overlap by way of in each case one side section (i.e. having either a tongue e or groove e’) when the said transmission elements are viewed in the direction of the closure apparatus centre axis (as in claim 12; see fig. 1 of Swoboda), and further wherein the transmission elements have two side sections (i.e. a tongue e on one side, and a groove e’ on the other, see fig. 1) which adjoin a middle section (as shown), wherein the thickness of the side sections, which thickness is measured in the direction of the closure apparatus centre axis, is lower than the thickness of the middle section by at least one third, in particular by one half, the thickness of the said middle section (i.e., as can be reasonably seen from figure 1, the tongue portions are about one third of the thickness of the middle section, while the groove portions are about two thirds of the thickness of the middle section). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer such that at least when in the first position, two adjacent transmission elements overlap by way of in each case one side section when the said transmission elements are viewed in the direction of the closure apparatus centre axis (as in claim 12), and further such that the transmission elements have two side sections which adjoin a middle section, wherein the thickness of the side sections, which thickness is measured in the direction of the closure apparatus centre axis, is lower than the thickness of the middle section by at least one third the thickness of the said middle section (as in claim 13), in view of the teachings of Swoboda, as the use of a known technique (i.e. providing circular arc transmission elements with overlapping side sections which are reduced in thickness, as in Swoboda) to improve a similar device (i.e. the closure element of Thayer, having circular arc transmission elements) in the same way (e.g. providing mutual support between transmission elements via the overlap to ensure alignment therebetween, without increasing transmission element thickness at the overlap areas, etc.), especially considering that Thayer explicitly suggests that other “expansion shoe arrangements” may be employed (col. 2, lines 52-53).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thayer as applied to claim 1 above, and further in view of Jaromin et al. (US 8,141,591; hereafter Jaromin).
Regarding claim 15, Thayer does not explicitly disclose the additional limitation wherein the closure apparatus further includes at least one energy store which releases energy when the second position of the adjusting element is reached.
Jaromin teaches (figs. 1-7) a closure apparatus (10) comprising a support element (14), an operating apparatus (incl. at least 17 & 48) including an adjusting element (e.g., 48), and a pair of transmission elements (12a & 12b), wherein the apparatus is movable between a first position (e.g. fig. 3) and a second position (e.g. figs 1 & 2). 
Jaromin further teaches that the apparatus comprises a detent mechanism (66) comprising a detent member (68) and a spring (72), said spring urging the detent member out of a bore (70) in the support element and into a depression (74) formed in the transmission elements to releasably secure the transmission elements in the second position (see fig. 1; col. 4, lines 49-56). 
In other words, the apparatus of Jaromin comprises at least one energy store (i.e. spring 72) which releases energy (i.e. expands) when the second position of the adjusting element is reached (i.e. when the detent mechanism is able to extend into the depression). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer to include at least one energy store (e.g., a spring for a detent mechanism) which releases energy when the second position of the adjusting element is reached, in view of the teachings of Jaromin, as the use of a known technique (i.e. providing a spring-loaded detent mechanism to retain a closure apparatus transmission element in an extended position, as in Jaromin) to improve a similar device (i.e. that of Thayer) in the same way (i.e. providing a degree of redundancy / security to hold the closure apparatus in the second / sealing position). 
Claim 19 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Thayer as applied to claim 1 above, and further in view of Palmer (US 2008/0223473).
Regarding claim 19, Thayer discloses that the support element (2) may be “constructed of any desirable material such as wood, plastic, metal and the like” (col. 1, lines 61-63). 
Thayer does not explicitly disclose that the support element consists predominantly of a polypropylene/glass fibre composite.
Palmer teaches (figs. 3-16) a variety of closure devices. Palmer suggests (e.g., para. 85 & 86) that a closure device may be made from a polypropylene/glass fibre composite (e.g., such a composite also comprising an anti-static additive), providing dissipative and anti-static properties which are important to prevent static buildup and/or electrical discharge when the closure is handled or used. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to form the support element from (i.e. to consist predominantly of) a polypropylene / glass fibre composite, in view of the teachings of Palmer, as the use of a known technique (i.e. forming a closure device / apparatus from such a composite, as in Palmer) to improve a similar device (i.e. the closure apparatus of Thayer) in the same way (e.g. providing dissipative and anti-static properties, when an anti-static additive is provided), especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 20 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Thayer as applied to claim 1 above, and further in view of Gravert (US 3,184,099).
Regarding claim 20, while the closure apparatus of Thayer is seen as reading on the additional limitation of claim 20 (as set forth previously above), to promote compact prosecution, the following additional teaching is provided. 
Gravert teaches (figs. 1-4) a closure apparatus comprising a support element (4) and an adjusting element (e.g., cam latch 13) connected to a handle (6) to enable operation of the adjusting element. Gravert further teaches that the handle comprises a pointer means (7) “which cooperate with suitable indicia on the cover to show whether the cam latch is in the open or closed position” (col. 2, lines 32-36; see “open” and “closed” in fig. 1). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer to further include an optical indicator (e.g. a pointer and corresponding indicia) which indicates the position of the adjusting element, in view of the teachings of Gravert, to enable a user to quickly determine whether the adjusting element is in a particular position (e.g. open or closed); or otherwise obvious as the use of a known technique (e.g. providing such an optical indicator / pointer-indicia means to a handle of a closure apparatus, as in Gravert) to improve a similar device (i.e. the closure apparatus of Thayer) in the same way (e.g., providing the ability to clearly show whether a cam-type device is in an open or closed position). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thayer as applied to claim 1 above, and further in view of Taylor et al. (US 3,861,550; hereafter Taylor).
Regarding claim 21, Thayer does not disclose the additional limitation wherein a gas-permeable membrane for rendering possible the passage of gas through the closure apparatus is arranged on the support element.
Taylor teaches (figs. 1-5) a closure apparatus (11) comprising a support element (i.e. the top of the closure element in which opening 12 is formed), wherein a gas-permeable membrane (5) for rendering possible the passage of gas through the closure apparatus is arranged on the support element (as shown). Taylor suggests that some liquids, such as high strength hydrogen peroxide, will develop gas pressure in a sealed container. Providing a gas-permeable membrane allows the escape of pressurized gas and vapor without the loss of liquids (col. 1, line 64 – col. 2, line 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer such that a gas-permeable membrane for rendering possible the passage of gas through the closure apparatus is arranged on the support element, in view of the teachings of Taylor, to allow the escape of pressurized gas and vapor (e.g. gas generated by contained liquids) through the closure element while retaining liquids (as further suggested by Taylor). 

Claim 22 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Thayer as applied to claim 1 above, and further in view of Lankston (US 4,288,001).
Regarding claim 22, while Thayer is seen as reading on the limitation of claim 22 (as set forth previously above), to promote compact prosecution, the following additional teaching is provided. 
Lankston teaches (e.g., fig. 1) a closure apparatus comprising a pair of handles (30) which are arranged on a support element (36) “to facilitate displacement” of the closure apparatus (col. 4, lines 17-20). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the closure apparatus of Thayer to further include handles (e.g. a pair of handles) which are arranged on the support element, in view of the teachings of Lankston, to facilitate displacement of the closure apparatus (i.e. to help a user install/remove the closure apparatus). 
 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753